IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10012
                         Summary Calendar



PATRICIA KAY DENNISON,

                                                 Plaintiff-Appellant,

versus

A.T.& T. CORP., a New York Corporation,

                                                 Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:97-CV-1565-R)
                        - - - - - - - - - -

                           July 14, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     In this employment discrimination case, grounded in a claim of

retaliatory discharge under the Texas Commission on Human Rights

Act (“TCHRA”),1 Plaintiff-Appellant Patricia K. Dennison asked us

to reverse the district court’s grant of a motion for summary

judgment filed by defendant-appellee A.T.& T.     We affirm.

     Dennison filed several complaints with A.T.& T. about her

immediate supervisor’s attitude toward and treatment of black

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         Tex. Labor Code § 21-005 (West 1996).
employees.    In a single month, Dennison herself was the subject of

three   customer     complaints        about    rudeness      and   other     improper

treatment of customers.          On the recommendations and decisions of

three supervisors superior to Dennison’s immediate supervisor,

Dennison     was     fired.        Invoking       diversity         of   citizenship

jurisdiction,       Dennison    filed     the    instant      lawsuit    in    federal

district court, advancing a cause of action under the TCHRA and

alleging retaliation for her racial complaints as the basis of her

discharge.    A.T.& T. sought summary judgment, proffering the three

customer     complaints        against     Dennison      as     legitimate,       non-

discriminatory reasons for firing her.                She responded by asserting

that A.T.& T.’s proffered reasons were pretextual.

     The district court granted A.T. & T.’s summary judgment motion

and dismissed Dennison’s action.               Acknowledging that Dennison had

established     a    prima     facie     case    of    retaliation,      the     court

nevertheless concluded that Dennison had failed to bear her burden

of establishing that A.T.& T.’s legitimate explanation for her

firing was pretextual and that she would not have been fired “but

for” retaliation.

     We have carefully reviewed the facts and the law as presented

in the appellate briefs of able counsel and in the summary judgment

record on appeal, and we have read with equal care the Memorandum

Opinion and Order filed by the district court on December 3, 1998.

In our de novo review of the summary judgment in this case, we find

the lengthy, detailed, and complete opinion of the district court

to be fully and correctly dispositive of the case and supportive of


                                          2
its grant of summary judgment in favor of A.T.& T.   Convinced that

we could not improve on the writing of the district court, and that

attempting to do so would merely waste judicial resources, we

incorporate that opinion by reference herein and affirm the summary

judgment of dismissal rendered by that court for the reasons so

well expressed and explicated in its opinion.

AFFIRMED.




                                3